Citation Nr: 0928721	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-28 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma of 
the wisdom teeth (#s 1, 16, 17, and 32).

2.  Entitlement to service connection for removal of tooth 
#30 for the purpose of obtaining one-time VA outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from July 1964 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded this case in May 
2006.  The Veteran testified before the Board at a hearing 
held at the RO in August 2006.

In a June 29, 2007, decision the Board denied service 
connection for dental trauma of the wisdom teeth, and 
dismissed the appeal concerning service connection for 
removal of tooth #30.  The Veteran appealed the June 2007 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), and the Court, in a March 2009 
Order, granted a Joint Motion to Remand filed by the parties, 
and vacated and remanded the case to the Board as to both 
issues.

In his brief to the Court, the Veteran argued that the issue 
with respect to tooth #30 really involved a claim of 
entitlement to service connection for psychiatric disability.  
The matter developed for appellate review concerns service 
connection for tooth #30 and not for psychiatric disability, 
the Veteran's understanding to the contrary notwithstanding.  
The Board will, however, refer the matter of entitlement to 
service connection for psychiatric disability to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's third molars (#s 1, 16, 17 and 32) were 
removed prior to his entrance into service.

2.  The Veteran did not incur dental trauma to tooth #30; the 
tooth was extracted during service and the Veteran did not 
seek treatment for the tooth from VA until decades after 
service.

3.  The Veteran was discharged from service in 1967.


CONCLUSIONS OF LAW

1.  Residuals of dental trauma to missing teeth #s 1, 16, 17 
& 32 were not incurred in, or aggravated by, service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2008). 

2.  Residuals of dental trauma to tooth #30 were not incurred 
in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in July 2004, except as to notice of the 
information and evidence necessary to substantiate the 
initial rating and effective date to be assigned the claimed 
disorders in the event service connection was granted.  He 
was provided with notice as to the latter two elements in 
July 2006.  Although his claims were not thereafter 
readjudicated, given that, as discussed below, he is not 
entitled to the benefits he seeks, any failure to 
readjudicate the claims has not prejudiced the Veteran.  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to obtain, have been obtained.  38 U.S.C.A. 
§ 5103A.  In this regard the Board notes that at his August 
2006 hearing, the Veteran indicated that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  The Veteran did not suggest that any records for him 
in the possession of the SSA are relevant to his claims, and 
there is otherwise no indication that the SSA possesses 
records which would be relevant to the matter of whether 
service connection is warranted for injuries to the Veteran's 
teeth in service.  As there is no suggestion that any records 
for the Veteran held by SSA are relevant, the Board finds 
that remand of the case to obtain any records from the SSA is 
not warranted.  

In argument before the Court, the Veteran's former 
representative alleged that VA failed to explain its efforts 
at obtaining dental records for the Veteran from the Camp 
Williams facility in Utah.  The Board points out that the 
Veteran's dental records are on file, and appear to be 
complete; there simply is no indication that records from 
Camp Williams are missing.  The Board consequently finds that 
no additional efforts to secure service dental records are 
indicated or required.
 
The Veteran has not been examined by VA in connection with 
his claims.  As discussed in further detail below, however, 
the record clearly shows that teeth #s 1, 16, 17 and 32 were 
missing when the Veteran entered service.  The record 
moreover does not show any indication of dental trauma to 
tooth #30.  To the extent the Veteran contends otherwise, the 
Board finds his account to lack credibility.  Consequently, a 
medical opinion would be of no utility given the absence of a 
factual predicate on which to link any current missing teeth 
to dental trauma in service.  For this reason, the Board 
finds that a VA examination or opinion is not necessary in 
this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381 (2008).  When applicable, a determination will be made 
as to whether dental conditions are due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. § 
17.161(c).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) removal of third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of active 
service.  Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).  Legal authority provides that various categories 
of eligibility for VA outpatient dental treatment, such as: 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a  noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class  II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712;  38 C.F.R. § 17.161.

The Board notes that the Veteran's contentions and the facts 
demonstrate that he would not be entitled to service 
connection or treatment with respect to his wisdom teeth (#s 
1, 16, 17, 32) or tooth #30 under the following of the 
possible classes of eligibility.  There could be no 
eligibility for Class I dental care because he is not shown 
to have a service-connected compensable dental condition.  
See 38 C.F.R. § 4.150 (2008).  For these teeth, he is not 
eligible for one-time Class II treatment even though there is 
no indication that the Veteran received written explanation 
of the eligibility requirements for VA outpatient dental 
treatment upon his discharge from service, for two reasons:  
he was discharged prior to 1981, and therefore there was no 
requirement in existence that he be notified, see Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995), and because the facts 
clearly establish that the Veteran had these teeth removed 
prior to service.  He also was not a POW, which could 
otherwise provide a basis of entitlement under Classes II(b) 
and II(c).  Other classes discussed under 38 C.F.R. § 17.161 
are also not for application in the instant case.  The only 
class with respect to the Veteran's teeth in question that is 
applicable is Class II(a) pertaining to dental trauma, as he 
has claimed.  

The veteran may be considered for eligibility for outpatient 
dental treatment under Class II(a), pertaining to veterans 
having a service-connected noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  

Throughout the current appeal, the Veteran has asserted that, 
in early 1967 he had his wisdom teeth (third molars) drilled 
and filled for cavities.  He maintains that the dentist that 
performed this work used a high speed drill without water, as 
he remembered smoke coming from his mouth.  He contends that 
the use of the drill without water resulted in damage to his 
wisdom teeth, which resulted in him having to have the teeth 
removed after his discharge from service.  The Veteran cannot 
recall when these teeth were removed.

Service medical records from the Veteran's period of active 
military duty are silent for any findings of a traumatic 
dental injury.  His entrance dental examination indicates 
that teeth #s 1, 16, 17 and 32 were removed prior to his 
entrance into service.  That examination, which is date 
stamped as performed on July 10, 1964, clearly indicates that 
it is the initial dental examination.  Service dental records 
show that in July 1966 the Veteran was seen for a periapical 
X-ray of tooth #31, temporary treatment of tooth #32, and 
treatment of tooth #30 with zinc phosphate.  In September 
1966 he was noted to have caries in tooth #30 and in February 
1967 tooth # 30 was extracted.  Follow up records show 
treatment for alveolitis related to this extraction.  The 
area of former tooth #30 was irrigated in later in February 
1967, and two days later the dental records indicate that 
tooth #32 was irrigated.  The Veteran's separation 
examination was negative for any complications.  

The Board notes that the Joint Motion for Remand raised a 
number of questions about what the dental examinations 
showed.  The Joint Motion described the initial dental 
examination as having been performed in July of 1967 (the 
parties to the Joint Motion purported to experience 
difficulty in reading the date) in part because the Veteran 
was listed on that examination as having the rank of SP/5, E-
5.  The Joint Motion also noted that "other service medical 
records" showed that the Veteran entered service with the 
molars intact and that he retained the teeth during service, 
citing to the entries concerning tooth #32, and referencing 
the dental chart located on the reverse side of initial 
examination.

Turning first to the initial dental examination, the Board 
points out that the date of the examination is rather clearly 
date stamped (in two locations) as "JUL 10 1964."  In fact, 
the number "7" does not appear anywhere on the examination 
report except as part of the Veteran's service number.  As to 
the Veteran's rank, the Board notes that his rank and unit 
designation are the only two pieces of information that were 
written in pencil; the marks on the chart were written in 
ink, and the other identifying information (including the 
date of the examination) were stamped in ink.  Moreover, the 
Veteran's rank as listed on the dental form is actually 
higher than the rank he held at discharge.  Based on these 
circumstances, the Board finds that the Veteran's rank 
information (which does not appear to be accurate) was likely 
added at some other point in service after July 1964, and 
does not reasonably suggest that the July 10, 1964, dental 
examination was anything other than the initial examination 
report.  In short, the Board finds that the Veteran's initial 
dental examination was conducted on July 10, 1964, and that 
this examination report rather clearly showed that teeth #s 
1, 16, 17 and 32 were missing at the time he entered service.

Turning next to the Joint Motion's concern over the dental 
chart on the reverse side of the above examination report, 
the Board points out that the parties to the Joint Motion 
neglected to consider that the title for the referenced 
dental chart specifically indicated that the chart was for 
the purpose of documenting treatment during service.  That 
section is titled "Attendance Record," and the specific 
section of concern to the parties to the Joint Motion is 
titled "Restorations and Treatments (Completed during 
service)."  The most obvious explanation as to why the chart 
does not show teeth #s 1, 16, 17, and 32 as missing is that 
the chart was not designed to record teeth locations for 
which work was not performed during service.  Consistent with 
this, the chart only shows work done on tooth #30, which 
accords with the actual dental records documenting extraction 
of that tooth.  The Board consequently finds that the 
referenced chart does not suggest that teeth #s 1, 16, 17, or 
32 were present in service. 

Turning to the references to tooth #32 in the dental 
treatment records themselves, although puzzling to some 
extent, the Board finds that the record as a whole suggests 
the references were likely a mistake, and meant to identify 
tooth #30.  The July 1966 reference indicates only that 
temporary treatment was undertaken, without any description 
of that treatment to suggest that a tooth was present.  The 
only other entry to mention tooth #32, in February 1967, 
mentions the tooth at a time when the entry would be expected 
to make reference to tooth #30 instead.  Specifically, tooth 
#30 was extracted on February 6, the area of the extracted 
tooth was irrigated on February 14, and the reference to 
irrigation of tooth #32 occurs on February 16 without any 
preceding mention of a problem with that tooth.  The dental 
records in fact are entirely silent for any reference to 
extraction of tooth #32, or of teeth #s 1, 16 or 17.  The 
Board finds that the above makes it likely the reference to 
tooth #32 was a mistake, and likely was meant to refer to 
tooth #30.  The dental chart recording the work done on teeth 
during service supports this conclusion, as it is entirely 
silent for mention of work done on teeth #s 1, 16, 17 or 32.

In short, the probative evidence of record shows that teeth 
#s 1, 16, 17, and 32 were absent before the Veteran entered 
service.  The service medical records consequently do not 
confirm the Veteran's reported episode of trauma to his 
wisdom teeth in 1967.  The Board points out that even if 
tooth #32 was in fact present at service entrance, the 
service dental records do not show any trauma to the tooth, 
or suggest that the tooth was extracted.  The Board finds the 
Veteran's account to the contrary to lack credibility, given 
that the records clearly document the absence of the teeth in 
question at the initial dental examination.

The record contains an August 2004 statement by Joshua A. 
Bockian, D.D.S., who indicates that the Veteran reports 
having received dental treatment in service that resulted in 
severe pain and subsequent loss of four molars.  The Board 
accords his statement no probative value as it is based 
solely upon a history provided by the Veteran, which the 
Board has, as described above, found to lack credibility and 
to not be supported by the record.  The claims folder 
contains absolutely no competent evidence associating any 
missing wisdom teeth to in-service trauma.  The evidence of 
record clearly establishes that the Veteran had his wisdom 
teeth removed prior to his entrance into service.

As to tooth #30, there is no evidence suggesting dental 
trauma to the tooth in service.  The tooth was removed 
shortly after caries were found.  The dental records do not 
contain any suggestion of dental trauma.  To the extent the 
Veteran suggests that the use of a certain type of drill 
without the use of water caused damage to the nerves in the 
tooth, which then led to the need for an extraction, the 
Board points out that the dental records do not suggest the 
occurrence of such a circumstance, and the Veteran, as a 
layperson, is not competent to offer his opinion as to the 
nature of the dental procedure, whether damage to the tooth 
resulted from that procedure, or whether any such damage 
resulted in the need for extraction of the tooth.  Even if he 
were competent to some extent to address those matters, the 
probative value of his opinion would be outweighed by the 
dental records themselves, which reference caries, but which 
do not reference any other circumstance prior to the 
extraction of the tooth.

Moreover, the record shows, and the Veteran does not deny, 
that an application for treatment of tooth #30 was not filed 
until decades after service. 

VA regulations specifically prohibit service connection for 
purposes of compensation where the disability involves 
replaceable missing teeth.  38 C.F.R. § 3.381 (2006).  
Moreover, in view of the lack of competent evidence 
associating the Veteran's missing wisdom teeth or tooth #30 
with in-service trauma, service connection for residuals of 
dental trauma for treatment purposes must be denied.


ORDER

Entitlement to service connection for dental trauma of the 
wisdom teeth (#s 1, 16, 17, and 32) is denied.

Entitlement to service connection for removal of tooth #30 
for the purpose of obtaining one-time VA outpatient dental 
treatment is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


